Case 1:19-cr-00545-CM Document 99-3 Filed 05/25/21 Page 1 of 2




           EXHIBIT C
                                                                                                                                                 Case 1:19-cr-00545-CM Document 99-3 Filed 05/25/21 Page 2 of 2

SAME PROPERTY NOI ANALYSIS & RECONCILIATION TO NET INCOME
ATTRIBUTABLE TO COMMON STOCKHOLDERS
Unaudited, dollars in thousands


                                                                                                                                     Three Months Ended                           Nine Months Ended
                                                                                                                                9/30/15              9/30/14                 9/30/15             9/30/14         INTERNAL
               Net Income attributable to common stockholders                                                              $          53,773        $        27,030      $     138,308        $        65,904
               Adjustments:
                    Revenue adjustments (3)                                                                                          (17,050)               (18,277)            (52,044)              (54,206)     (A)
                    Depreciation and amortization                                                                                    102,439                111,104            315,424                333,924
                    Impairment of real estate assets                                                                                        ‐                        ‐             807                      ‐                                                                  NOTE: In prior periods, the non-property NOI only included land parcels
                    Impairment of investment in unconsolidated joint ventures                                                               ‐                        ‐                  ‐                   ‐
                    General and administrative                                                                                        22,030                 19,624             73,030                 59,221
                    Total other expense                                                                                               58,493                 66,121            176,017                206,558
                    Equity in income of unconsolidated joint ventures                                                                   (133)                  (112)              (358)                  (248)
                    Gain on disposition of investments in unconsolidated joint ventures                                                     ‐                        ‐                  ‐              (1,820)
                    Pro rata share of same property NOI of unconsolidated joint ventures                                                  201                   185                567                   547       (A)
                    Income from discontinued operations                                                                                     ‐                   (41)                ‐                 (19,307)
                    Net income attributable to non‐controlling interests                                                               1,046                  6,834              2,814                 40,998
                    Non‐same property NOI                                                                                             (1,245)                  (582)             (2,190)               (1,456)     (A)
               Same Property NOI                                                                                           $         219,554        $       211,886      $     652,375        $       630,115
               Impact of redevelopments                                                                                                (1,696)               (1,589)            (10,654)               (9,805)     (A)
               Same property NOI excluding redevelopments (2)                                                              $         217,858        $       210,297      $     641,721        $       620,310



(1) Excludes three redevelopment properties.                                                                                                                                                                                               Property
(2) NOI excludes straight‐line rents and above‐ and below‐market rent amortization, net.
(3) Includes adjustments for lease settlement income, straight‐line rents, above‐ and below‐market rent amortization, net and fee income from unconsolidated joint
ventures.


(A) See support at:
R:\Brixmor Reporting Pack\2015\09 September\Supplemental\Support\YTD September 2015 SS Reconciliation.xlsx
R:\Brixmor Reporting Pack\2015\09 September\Supplemental\Support\3Q 2015 SS Reconciliation.xlsx




               Reconciliation of Adjusted EBITDA to Same Property NOI                                                                Three Months Ended                           Nine Months Ended
                                                                                                                                9/30/15                 9/30/14              9/30/15              9/30/14
                                                                                                                                                                                                                            QTD Delta                     YTD Delta Comments
               Same Property NOI                                                                                            $     219,554           $    211,886         $ 652,375            $ 630,115                     $ 7,668                   $     22,260

               LSI Adjustment                                                                                                          812                   (533)                  39                (364)                      1,345                         403
               Non‐same property NOI                                                                                                 1,302                    582               2,100                1,456                         720                         644
               G&A                                                                                                                 (22,030)               (19,624)            (63,155)             (59,221)                     (2,406)                     (3,934)
               Other Income (expense)‐ less taxes and non‐operating expenses                                                          (271)                  (179)                893               (1,212)                        (92)                      2,105
               Insurance Captive                                                                                                     1,379                    301               1,578                  210                       1,078                       1,368
               Adjustments to non‐controlling interests not convertible into common stock                                              ‐                     (322)                ‐                   (966)                        322                         966
               Conyers Adjustment                                                                                                      ‐                      ‐                   ‐                    250                         ‐                          (250)
               Liberty Plaza Adjustment                                                                                                ‐                      300                 ‐                    300                        (300)                       (300)
               Roundtree Adjusmtner‐ Walmart                                                                                           ‐                        56                ‐                      56                        (56)                        (56)
               Pro rata share of same property NOI of unconsolidated joint ventures                                                   (201)                  (185)               (567)                (547)                        (16)                        (20)
               Management Fees                                                                                                         359                    599               1,379                1,669                        (240)                       (290)
               Dividends and Interest                                                                                                    57                   169                 241                  436                        (112)                       (195)
               Equity in income of JV excluding interest and depreciation                                                              193                    180                 547                  524                           13                         22
               Income from discontinued operations (less depreciation)                                                                 ‐                      878               1,008                2,636                        (878)                     (1,628)
               Mt. Houston                                                                                                               (3)                  ‐                   (76)                 -                             (3)                       (76)
               Misc.                                                                                                                      2                     (4)                 16                 (17)                           6                         33
                 Net Adjustments                                                                                                   (19,215)               (17,249)            (56,052)             (54,409)                       (619)                     (1,208)

               Reconciled balance                                                                                           $     201,153           $    194,104         $ 596,378            $ 575,325                     $   7,049                 $     21,052

               Cash Adjusted EBITDA                                                                                         $     201,153           $    194,104         $ 596,378            $ 575,325                     $   7,049                 $     21,053

               Delta                                                                                                                       0                      0                     0                 (0)                        0                          1


               Income from discontinued operations
